Oimilian fay; demotion; res judicata. — Plaintiff, 'a civilian Naval hospital employee who was demoted for alleged failure to carry out an order, unsuccessfully administratively appealed his demotion. Thereafter plaintiff filed 'a complaint in the United States District Court for the Northern District of California, No. 43628, challenging the decision of the Civil Service Commission, and by an amended petition sought damages representing back wages for his alleged wrongful demotion. On cross-motions for summary judgment the court on March 12,1968 denied plaintiff’s motion, determining that all pertinent statutes and regulations were complied with by the administrative agencies concerned and that their decisions are supported by substantial evidence. Plaintiff in his petition filed in the Court of Claims contends (that his demotion was illegal and he seeks back wages. This case no w comes before the court on the parties’ cross-motions for summary judgment, and upon consideration thereof, together with the responses in opposition thereto, without oral argument, the court concludes that plaintiff’s alleged claim in this court is completely barred by the prior determination in Case No. *109448628. On November 30,1970, the court granted defendant’s motion, denied plaintiff’s motion, and dismissed plaintiff’s petition, as amended.